Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 1 of 7




        Exhibit C
         Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 2 of 7
                                                                                     Executive Offices
                                                                                Municipal Credit Union
                                                                                      22 Cortlandt Street
                                                                                New York, NY 10007-3107
                                                                                          (212) 238-2321
                                                                                     Fax (212) 479-2974
________________________________________________________________________________


                                                        April 16, 2020

Hon. Denise Cote, U.S.D.J.
U.S. District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

                                                Re:     United States v. Joseph Guagliardo,
                                                        Crim. No.1:20-cr-0023-DLC

Dear Judge Cote:

The Municipal Credit Union (“MCU” or the “Credit Union”) submits this letter for the Court’s
consideration during the upcoming sentencing of Joseph Guagliardo, former member of
MCU’s Supervisory Committee1 (“Mr. Guagliardo” or the “defendant”). Mr. Guagliardo’s
sentencing currently is scheduled for Thursday, June 18, 2020.

Mindful that this Court is obligated under 18 U.S.C. § 3553(a) to craft a sentence that is
“sufficient, but not greater than necessary, to comply with the purposes” of the law, and, in
doing so, should consider “the nature and circumstances of the offense” and “the history
and characteristics of the defendant,” the Credit Union would like to provide the Court with
additional details on the defendant’s relationship with MCU and the extent to which he has
victimized the Credit Union, an entity to which he claims to have been so incredibly
dedicated. The facts set forth below reveal the defendant’s true wide-ranging criminal
actions and belie his self-serving claims.

First, some background on MCU: MCU is New York State’s oldest credit union, is chartered
by New York State, and is federally insured by the National Credit Union Administration
(“NCUA”). MCU has approximately sixteen (16) branches located in New York City,
Yonkers, and on Long Island with approximately 500,000 members (i.e., depositors). MCU
has been serving the financial needs of its members since 1916. The Credit Union was
created with the mission of providing City employees with a way to save money at
reasonable rates, and offers low-cost borrowing alternatives to its members. MCU’s
employees are dedicated to providing competitive products, reasonable rates, and services
that truly invest and give back to the communities served by MCU.



1A Supervisory Committee, which is made up of volunteers and established by New York State banking laws,
has similar functions to an Audit Committee.


                                                   1
        Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 3 of 7




A credit union is owned co-operatively by its members, and MCU’s core membership is
made up of the hardworking municipal employees that help this great city run, including the
NYPD, FDNY, Corrections Department, Department of Education, Health Department, MTA
Transit, NYCHA and Sanitation Department. The defendant did not steal from a faceless
corporation, but from the hundreds of thousands of New York City municipal worker
members who rely on the Credit Union for their financial security, and the hundreds of New
Yorkers that the Credit Union employs. The defendant did not act to improve the lives of
the Credit Union’s members – many of whom are police officers, teachers, firefighters,
clerks, nurses, home health aides, taxi dispatchers, cemetery workers, social workers, or
counselors – he sought to enrich himself and feed his ego.

On January 25, 2018, the Credit Union was shaken when it was notified by the United
States Attorney for the Southern District of New York (“USAO-SDNY”) of potential
misconduct and fraudulent activity committed by Kam Wong (“Mr. Wong”), the then-
President/Chief Executive Officer of the Credit Union. I was appointed Administrator of
MCU on June 22, 2018, after the New York State Department of Financial Services (“DFS”)
removed both the Board of Directors and the Supervisory Committee, the latter of which Mr.
Guagliardo was a long-time volunteer member. I remained Administrator until May 17,
2019, when DFS took possession of MCU and appointed the NCUA as conservator.

In my role as Administrator, I witnessed firsthand the negative impact Mr. Guagliardo’s
abusive behavior had on the operations of MCU and the morale of its dedicated
employees. Significantly, when I arrived at the Credit Union, it quickly became clear that
Mr. Guagliardo had utilized his longstanding knowledge of the Credit Union, the trust
placed in him from his long-term relationship as a “volunteer”, and his background in law
enforcement to exploit the Credit Union’s leadership, employees and fellow volunteers for
his own objectives and monetary gain. It was also apparent that Mr. Guagliardo took
advantage of MCU’s then-culture of non-compliance to enhance his and Mr. Wong’s mutual
betterment.

Mr. Guagliardo admitted to two embezzlement schemes during his plea allocution before
this Court. In the first scheme, Mr. Guagliardo intentionally caused MCU to engage a
purported security company that he owned and controlled, 1st1in, Inc. (“1st1in”), without
disclosing this relationship to the Credit Union in violation of Credit Union policy. Through
his role as a Supervisory Committee member, Mr. Guagliardo learned that there were ATM
security issues. Mr. Guagliardo preyed upon this weakness to falsify “security” services
(conducted by unqualified personnel who were the defendant’s close friends or family
members). 1st1in submitted weekly “reports” to MCU, which noted, in summary fashion,
any issues with conditions relevant to the “security” of ATMs, such as whether the ATM
lights were working or whether the ATM was out of order. These hardly were the security
measures that were adequate to meet the issues at hand. Notably, the text in the reports
appears to have been copied and pasted from prior iterations, repeating the same
information over and over and over again. The accompanying invoices were not based
upon any discernable fair market value. Ironically, Mr. Guagliardo’s involvement in the
scheme was exposed when security cameras on MCU ATM’s video-recorded Mr.




                                             2
         Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 4 of 7




Guagliardo, wearing MCU-logo clothing, depositing the proceeds of his crime into his
daughter’s2 MCU account.

In the second scheme, Mr. Guagliardo caused MCU to make large payments to a non-profit
organization of which he was the President, The National Council of Columbia Association
(“National Council”). Mr. Guagliardo caused the Credit Union to provide him with $20,000 a
year for the National Council’s website – a barely functioning website that only featured
MCU as a sponsor, and which, simply put, was a scam. To keep the funds flowing from
MCU to the National Council, each year Mr. Guagliardo chose a member of MCU’s
management team – including Mr. Wong on two occasions – to be honored at the National
Council’s annual gala event. As a result, MCU was the chief financial supporter of National
Council’s gala, year after year. Mr. Guagliardo’s claims in his sentencing memorandum
that his “misguided intent and motivation was, in large part, to financially benefit a true
philanthropic organization,” demonstrate that he has a true lack of remorse for this multi-
year scheme.

In addition to the two embezzlement schemes that Mr. Guagliardo admitted to, MCU has
identified three other embezzlement schemes where Mr. Guagliardo victimized the Credit
Union that are not part of the Government’s plea deal with Mr. Guagliardo, causing MCU
almost $1.1 million total in losses. These schemes involved other diversions of MCU’s
assets for Mr. Guagliardo’s personal benefit and pet not-for-profit causes. Additionally, to
repair the defendant’s wrongs, MCU was forced to engage outside lawyers, vendors and
consultants to correct the questionable policies, procedures and practices created and
overseen by Mr. Guagliardo, costing the Credit Union significant additional financial
expenditures on top of the losses sustained by Mr. Guagliardo’s crimes. It is simply
disingenuous for Mr. Guagliardo to claim that “MCU has financially benefited well in excess
of the money misappropriated,” in his sentencing memorandum to the Court.

The embezzlement schemes set forth above do not count the value of the several
electronic devices and tickets to sporting events that Mr. Guagliardo and his family
members received from Mr. Wong in exchange for Mr. Guagliardo coordinating Mr. Wong’s
access to illegal prescription medication. Based on electronic communications sent and
received by Mr. Guagliardo, which were reviewed during MCU’s internal investigation, it is
clear that Mr. Guagliardo provided Mr. Wong with prescription medicines that were not
prescribed to Mr. Wong on a regular basis over at least a four-year period. Mr. Guagliardo
also provided Mr. Wong with prescription medication prescribed, among others, by Mr.
Guagliardo’s wife, who was not Mr. Wong’s physician. Further, Mr. Guagliardo
acknowledged in text messages that certain transmissions of such prescription drugs to Mr.
Wong would be tantamount to criminal behavior. Mr. Guagliardo failed to properly exercise
his statutory fiduciary duties as a member of the Supervisory Committee, as he failed to
alert the Board of Directors and federal and state regulators about Mr. Wong’s use of
prescription medication and his distribution of prescription medication to Mr. Wong.


2 Notably, Mr. Guagliardo failed to disclose this particular daughter on any of his mandatory MCU Insider
Identification Forms, which are conflict of interest disclosure forms mandated by DFS, while he did disclose
his twin daughters.


                                                     3
        Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 5 of 7




Aside from his embezzlement of MCU’s funds, Mr. Guagliardo further victimized the Credit
Union in other ways. First, of significant concern to MCU, and despite Mr. Guagliardo’s
self-serving statements to the contrary, Mr. Guagliardo conspired to cover-up Mr. Wong’s
misconduct – actions that are the opposite of what would be expected from an individual
who was a member of the Credit Union’s Supervisory Committee and a retired law
enforcement officer.

As soon as the USAO-SDNY contacted Mr. Wong, based on his text messages with Mr.
Wong, Mr. Guagliardo attempted to obstruct the federal law enforcement investigation
undertaken by USAO-SDNY (including sending text messages boasting about his ability to
have inside information due to his prior connections with law enforcement, and his ability to
use that inside information to prevent the investigation into Mr. Wong from moving forward).
He further obstructed MCU’s internal investigation by refusing to provide relevant
documents responsive to lawfully issued subponeas and prohibited key MCU employees
from participating in the internal investigation. Mr. Guagliardo threatened outside counsel
conducting the internal investigation, and even retained a third-party accounting firm to
audit the invoices of that outside law firm in a desperate attempt to stop the internal
investigation from uncovering MCU’s deep-seeded problems and his complicity.

Second, the manner in which Mr. Guagliardo “volunteered” at the Credit Union
demonstrates that the members were not his primary concern; instead, he focused on how
he could enrich himself and garner power and control over MCU. For example, in 2015,
Mr. Guagliardo seized control of MCU’s Security and Fraud Department. Rather than
assisting MCU, Mr. Guagliardo used his position at the helm of the Security and Fraud
Department to enact his personal agenda – an agenda that was not in the best interest of
MCU. Shockingly, and without remorse, Mr. Guagliardo claims in his sentencing
memorandum to have saved MCU money by his improper actions; yet, MCU is still
recovering from Mr. Guagliardo’s tenure as a “volunteer.”

Mr. Guagliardo told this Court in his sentencing submission that he was a key player in
establishing the Credit Union’s systems that were intended to catch and prevent fraudulent
activity and has set forth at length his purported significant investigations. If this was in fact
true, Kam Wong’s extensive and pervasive embezzlement would not have gone undetected
for the years and years that it did. Indeed, the evidence proves the opposite: Mr.
Guagliardo betrayed his fiduciary duties to MCU and exploited the weaknesses in MCU’s
financial controls for his own financial gain and to MCU’s detriment. Mr. Guagliardo learned
of these weaknesses in MCU’s financial controls by serving for many years in fiduciary
capacities on both MCU’s Supervisory Committee and Board of Directors. In these
positions, Mr. Guagliardo abused the significant power he had within the organization, and
the knowledge of how the systems and procedures functioned, and used this information to
his benefit.

I am shocked by the number of employees that become visibly shaken when asked about
some of the activity that occurred during Mr. Guagliardo’s terms on the Board of Directors,
and Supervisory Committee as well as his tenure as the self-proclaimed head of MCU’s
Security and Fraud Department. Numerous MCU employees confided in me about their


                                                4
        Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 6 of 7




interactions with Mr. Guagliardo during the years he “volunteered” at the Credit Union. All
uniformly related the same theme: day after day, Mr. Guagliardo conducted himself as a
bully – using his physical prowess as well as his background in law enforcement to oppress
those who dared to speak up to him, and using his connections with current members of
law enforcement and law enforcement organizations as a weapon.

Indeed, I found during my tenure at MCU that many employees feared Mr. Guagliardo – a
fear so great that Credit Union employees reported worries of being terminated if they
asked any questions, or raised any disagreement with his always strongly-held positions.
Employees related to me that Mr. Guagliardo used his position of power within the Credit
Union to interrogate employees, sent hostile emails to intimidate those who dared stand up
to him, and even attempted to falsely accuse MCU employees of improprieties as part of
the power games he played to keep his influence strong. Mr. Guagliardo operated under a
system of currying favors and cultivating power and took advantage of that power in his role
at the Credit Union.

Furthermore, despite his characterization in his sentencing submission, during his tenure at
the Credit Union, Mr. Guagliardo failed to value compliance, ethics and morals. Instead, he
rewarded those who kept their heads down and did not raise concerns about his conduct,
Mr. Wong’s criminal conduct, or any other financial or administrative irregularities at the
Credit Union. One of the most crucial functions of the Credit Union’s Supervisory
Committee was to oversee the Credit Union’s internal audit department – with a
concentration on keeping the institution safe and sound. Yet, upon my arrival, I found a
weak and ineffective internal audit department that focused on pleasing the Supervisory
Committee members rather than the well-being of the institution. I also found a
corresponding lack of a culture of compliance throughout the entire organization. Mr.
Guagliardo played a large part in keeping that internal audit department in an ineffectual
state while cultivating and enhancing this culture of non-compliance.

There is no doubt that Mr. Guagliardo’s criminal wrongdoing has shaken the membership
and created insecurity, emotional stress, and trauma amongst MCU’s employees. Mr.
Guagliardo’s actions have ruined the professional careers of many others and now, almost
two years since his removal by DFS from his position at MCU, continues to cause pain
throughout the Credit Union. Mr. Guagliardo’s crimes have hurt the trust that some
employees and members feel toward the institution. The ordinary MCU member deposits
his or her full paycheck into his or her account and uses the money for basic needs: to buy
food for his or her family; to purchase a new NYPD or FDNY uniform; or to pay off a loan
for a necessary vehicle to travel to work. MCU is proud to serve this unique segment of the
banking sector that needs credit and assistance. It is clear that Mr. Guagliardo did not
concern himself about ordinary MCU members and did not have any compunctions about
betraying those members who were supposed to be his former brothers and sisters in the
NYPD and FDNY (or other City employees). Instead, Mr. Guagliardo focused on gaining
power and enriching himself. In fact, Mr. Guagliardo treated the Credit Union like his own
private fiefdom. The true victims of Mr. Guagliardo’s numerous crimes are MCU’s
members and employees.




                                             5
        Case 1:20-cr-00023-DLC Document 29-3 Filed 04/17/20 Page 7 of 7




                                             ***

While the forfeiture order entered into in this matter details $425,514 in loss, MCU
estimates that the defendant’s scheme of embezzlement and fraud has harmed the Credit
Union in the amount of almost $1,100,000.

To fulfill the goals set forth 18 U.S.C. § 3553(a), and to achieve justice, MCU requests that
the Court impose the strictest sentencing and highest restitution permitted under the law.

Please do not hesitate to contact me at any time with questions.


                                          Very truly yours,




                                          Stella M. Mendes
                                          Former Administrator
                                          Municipal Credit Union
                                          FTI Consulting




                                             6
